            Case 3:19-sw-00019-RCY Document 1 Filed 01/24/19 Page 1 of 9 PageID# 1
AO 106(Rev.06/09) Application for a Search Warrant



                                      United States District Court
                                                                      for the                                                  I 4 2019
                                                          Eastern District of Virginia

             In the Matter of the Search of
         (Briefly describe lite properly lo be searched
          or idenlify ihe person by name and address)                             Case No.
     USPS Priority Mail Parcel bearing USPS Tracking
       Number(P) 9510 8161 5193 9016 3659 00


                                            APPLICATION FOR A SEARCH WARRANT

        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (idemify the person or describe ihe
property la be searched and pive its localion):
At 1801 Brook Road, Suite 200, Richmond, VA 23232, is a US Postal Service Priority Mail Parcel bearing USPS
Tracking Number(P) 9510 8161 5193 9016 3659 00
locatedinthe                Eastern               Districtof               Virginia             ,there is now concealed (WewijJ'r/ic
person or describe the properly to be seized)'.
Narcotics or other controlled substances, as well as contraband related to drug trafficking, e.g., packaging materials; U.S.
currency or other financial Instruments; customer records; business ledgers, and notations; prescription records; financial
records; and other evidence of transactions In relation to the violations referenced in the affidavit
          The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more)'.
                sievidence of a crime;
                iS(contraband, fruits of crime, or other items illegally possessed;
                iST property designed for use, intended for use, or used in committing a crime;
                 □ a person to be arrested or a person who is unlawfully restrained.

          The search is related to a violation of;

             Code Section                                                         C^ense Description
       21 U-S.C. 841(a)(1)                        Possession with Intent to Distribute a Controlled Substance
       21 U.S.C. 843(b)                           Use of a Communication Facility in the Commission of a Federal Drug Felony

          The application is based on these facts:
       See the attached affidavit


          fif Continued on the attached sheet.
          □ Delayed notice of              _ days (give exact ending date if more than 30 days;                             ) is requested
               under 18 U.S.C. § 3 i03a, the basis of which is set forth on the attached sheet.


Reviewed by AUSA/SAUSA:
                                                                                                Applicant's signaiure

                                                                                      Adelheid L. Dalton, US Postal Inspector
                                                                                                Primed name and lille


Swom to before me and signed in my presence.
                                                                                                                        '



                                                                                                   Isl
Date; _/,                                                                   Roderick C. Yoiing ^ J
City and state: Richmond, VA
                                                                                               Prinled name and lille
Case 3:19-sw-00019-RCY Document 1 Filed 01/24/19 Page 2 of 9 PageID# 2
Case 3:19-sw-00019-RCY Document 1 Filed 01/24/19 Page 3 of 9 PageID# 3
Case 3:19-sw-00019-RCY Document 1 Filed 01/24/19 Page 4 of 9 PageID# 4
Case 3:19-sw-00019-RCY Document 1 Filed 01/24/19 Page 5 of 9 PageID# 5
Case 3:19-sw-00019-RCY Document 1 Filed 01/24/19 Page 6 of 9 PageID# 6
Case 3:19-sw-00019-RCY Document 1 Filed 01/24/19 Page 7 of 9 PageID# 7
Case 3:19-sw-00019-RCY Document 1 Filed 01/24/19 Page 8 of 9 PageID# 8
Case 3:19-sw-00019-RCY Document 1 Filed 01/24/19 Page 9 of 9 PageID# 9
